It is indeed an honour to participate in the seventy-fourth session of the General Assembly, representing Sri Lanka. I bring greetings from His Excellency President Maithripala Sirisena, President of Sri Lanka, who regrets very much his inability to have attended this session.
Permit me to warmly congratulate you, Sir, on your election to the presidency of the General Assembly at its seventy-fourth session. Undoubtedly your longstanding experience will guide the work of the Assembly to a successful conclusion. Let me also thank the outgoing President, Her Excellency Ms. Maria Fernanda Espinosa Garces, for having successfully conducted the work of the previous session.
I also wish to extend Sri Lanka’s appreciation to Secretary-General Antonio Guterres for his sagacious leadership and untiring efforts in achieving the objectives of the United Nations.
The theme of this year’s general debate is both timely and significant as we strive to build a world of peace and prosperity by eradicating extreme poverty, ensuring access to quality education and striving to respond to climate change and to promote inclusion. As we complete the first cycle of reviews of the implementation of the 2030 Agenda for Sustainable Development, it is clear that we have made substantial progress in achieving the Sustainable Development Goals (SDGs). Yet the end of the road is a long way off, with the increasingly devastating impacts of climate change threatening to reverse those gains and impede our path to development.
Sri Lanka reiterates its strong commitment to the climate-related global initiatives. It endorses the clear message of the Climate Action Summit, held last week in this very venue, and notes that we are on the brink of a climate emergency. It is imperative to strengthen our collective political will and accelerate global action in stalling its emergence.
Inequality-driven push factors, aggravated by climate change, have a definite negative bearing on individuals and communities, forcing them to leave their usual habitats, resulting in a mass-scale migration of people.
Having adopted the Global Compact for Safe, Orderly and Regular Migration, a voluntary framework for governing migration in a manner that is safe, orderly, regular and responsible, it is now time for us to ensure its full implementation.
Climate change has also exacerbated the global phenomenon of poverty, undermining human dignity and remaining one of the greatest threats to the achievement of the Goals of the 2030 Agenda for Sustainable Development. Sri Lanka remains committed to the international efforts on poverty eradication, which has been at the heart of our development strategy for several decades now.
Quality education remains the key to social progress and economic empowerment. Sri Lanka greatly values quality education as a means of eradicating poverty and achieving progress. We have a longstanding policy of providing universal and free education at the primary and secondary levels since 1945, many decades before the introduction of the Millennium Development Goals or the SDGs. Today Sri Lanka’s literacy rate stands at 92 per cent, one of the highest in the world.
As we persevere in these efforts to reverse the negative trends, our ability to address global challenges has been compromised in recent times by the increasing threat to multilateralism. As the United Nations approaches its seventy-fifth anniversary, next year, this is an excellent opportunity to assess its successes and failures, including its engagement with Member States. The partnerships fostered between Member States and the United Nations over seven decades, based on trust and equity, must not be compromised or allowed to be hijacked by actors accountable to none and with selective political agendas. Given the changes in the landscape of global politics, particularly the emergence of non-State actors, it is vital that the Organization, which is composed of and driven by sovereign Member States, ensure that primacy and respect be given to the decisions taken by Member States regarding essentially domestic matters.
In this context, our quest to strengthen the work of the General Assembly through its revitalization process is extremely important to ensuring that it remains relevant as the main deliberative and policy-making organ of the United Nations. Therefore, it is incumbent upon United Nations policy implementers to refrain from being misled by entities with vested interests. The United Nations must also desist from making decisions without a valid consultative process, as its work must always be Member-State-driven. Failure to ensure this will not only discredit this body and negate the values that it represents but also break the trust of Member States, jeopardizing the partnerships within the United Nations.
Sri Lanka’s commitment to disarmament remains steadfast. With the increasing challenges to the global arms-control, disarmament and non-proliferation regimes, Sri Lanka continues to recognize the pivotal role of the Conference on Disarmament (CD) and urges the resumption of substantive negotiations under its mandate. Decision CD/2119, adopted in February 2018 under Sri Lanka’s presidency of the CD, was a modest contribution towards bridging different viewpoints, focusing on the early resumption of negotiations. We see value in the continuation of this process.
Additionally, in recent years, Sri Lanka has acceded to a number of disarmament treaties, including the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on Their Destruction. Sri Lanka has also presided over the Meetings of States Parties to the Convention on Prohibitions or Restrictions on the Use of Certain Conventional Weapons Which May Be Deemed to Be Excessively Injurious or to Have Indiscriminate Effects, and of States Parties to the Review Conference of States Parties to the Convention on Cluster Munitions.
The 2020 Treaty on the Non-Proliferation of Nuclear Weapons Review Conference will also provide an opportunity for Member States to deliver on their commitments, as the Treaty marks the fiftieth anniversary of its entry into force next year.
Sri Lanka has been contributing to United Nations peacekeeping efforts since 1960, serving in the Central African Republic, the Congo, Cote d’Ivoire, Haiti, Lebanon, Liberia, Mali, South Sudan, Timor and the Western Sahara, thereby demonstrating our commitment to global peace and security. We look forward to enhancing our contribution to a more secure and peaceful world, and obstacles must not be placed in the way of Sri Lanka’s long-standing peacekeeping contribution to the United Nations.
Given Sri Lanka’s experience of the recent past in low- and high-intensity conflicts with terrorist groups, few countries can qualitatively match the troops sent by Sri Lanka, which have extensive professional experience in all aspects of peacekeeping and providing humanitarian assistance. I take this opportunity to express gratitude for their contribution and wish to particularly salute three soldiers — Corporal M. Wijesinghe, who made the ultimate sacrifice in Haiti in 2005; and Captain H.W.D. Jayawickrama and Corporal S.S. Wijekumara, in Mali earlier this year.
Sri Lanka is also concerned about the deteriorating situation in the occupied Palestine territory, including East Jerusalem, where the continuing expansion of settlements across the occupied West Bank is leading to the increased demolition of homes. While restating Sri Lanka’s consistent and principled position that the Palestinian people have a legitimate and inalienable right to the natural resources in their territory and to statehood, we further recognize the legitimate and sensitive security concerns of both the Palestinian and Israeli peoples. In this context, Sri Lanka reiterates the importance of the early implementation of the relevant General Assembly resolutions on the inalienable rights of the Palestinian people to statehood and the attainment of the two-State solution, based on the 1967 borders.
There can be no development without peace. Peace is a catalyst for stability, inclusiveness and socioeconomic growth. For nearly 30 years, Sri Lanka was one of world’s worst-affect countries in terms of separatist terrorism, long before the fight against terrorism became an international buzz phrase. With the defeat of terrorism in Sri Lanka in 2009, we experienced an unprecedented peace dividend for nearly a decade. However, on 21 April — Easter Sunday — this peace was shattered by a heinous terrorist attack in Sri Lanka, which took the lives of more than 250 of our citizens and foreign nationals and injured hundreds more.
The attack was an act of radical extremist terrorists who were inspired by and claimed allegiance to the Islamic State in Iraq and the Sham. It challenged the pluralistic processes in Sri Lanka of normalization, reconciliation and development, which had been arduously rebuilt since the end of the separatist conflict. Despite the attempts of the terrorists to destroy the country’s social fabric, the resilience and trust between our communities and law-enforcement authorities ensured that citizens themselves warned of impending attacks and assisted in apprehending the culprits.
The incident also reminded us that no country is immune to the bane of radicalization, extremism and terrorism. It has reaffirmed our resolve to fight these global menaces and urge all countries to work in collaboration to address their root causes. We especially thank the Secretary-General and our friends in the international community who unreservedly condemned the Easter Sunday attacks and supported the Government of Sri Lanka in numerous ways.
The events surrounding the Easter Sunday bombing also taught us that fighting terrorism must go hand in hand with protecting human rights. One cannot be compromised for the sake of the other. This very delicate balance has often been elusive, with States veering towards one extreme or the other, applying double standards to similar situations and often politicizing these issues. We as a nation have found ourselves up to the task of overcoming the challenges posed by the violent extremism of Easter Sunday. The citizenry was secured within a relatively short period of time, and law and order restored. Our institutions asserted themselves, each in its respective role, to ensure that the people, communities and society as a whole were able to feel safe again.
In fact, the period following the Easter Sunday attack has proven to be a litmus test for Sri Lanka’s resolve to adhere to human rights standards, while fighting terrorism, as well as to determine the strengths and shortcomings of the democratic institutions that have been consolidated in recent years. In this context, a ministerial committee headed by Foreign Minister Tilak Marapana has been established by the Cabinet to study and propose amendments to the draft counter- terrorism legislation currently under consideration by the Parliament.
Conscious of its international obligations, Sri Lanka is also consulting with partners in an effort to bring about domestic enabling legislation that would make it compliant with more recent relevant Security Council resolutions on combating terrorism, including on terrorist financing, border security and returning terrorist fighters and on countering violent extremism. Efforts are also under way to curb terrorists’ use and abuse of the Internet and social media platforms, including by developing legislative measures and law- enforcement mechanisms to counter radical ideologies leading to violent extremism. In this context, it is necessary to develop the critical thinking of youth, strengthen community bonds, inculcate a sense of civic duty and build community resilience to mitigate the effects and influences of extremist ideologies conducive to terrorism that may escape the eye of law-enforcement authorities. In that regard, the role of the community and its resilience against local drivers of extremism are essential to preventing violent extremism.
The recovery over the past five months has demanded that we be resolute in governance. If we are to truly overcome these challenges, we must move towards incorporating a whole-of-society approach within a whole-of-Government approach.
Finally, as Sri Lanka steps into the second decade since the end of its internal armed-separatist conflict, we remain committed to promoting and safeguarding the human rights of our people through a comprehensive process that would deliver permanent peace to our country. Recent events have reaffirmed the independence of our judiciary, as well as the resilience of our democratic institutions, including public services. These events also give form to our public’s trust in democracy and the rule of law, and, despite numerous challenges, the country has progressed in its course towards reconciliation and durable peace.
In that context, I am happy to note that there has been significant progress in addressing the many facets of the conflict. The Office on Missing Persons and the Office for Reparations are now fully operational. The Cabinet of Ministers is also discussing the establishment of a truth and reconciliation commission. Sri Lanka has maintained constructive and continuous engagement with the United Nations, including the Office of the United Nations High Commissioner for Human Rights and human rights mechanisms, whereby, since the standing invitation of 2015 was made, Sri Lanka has welcomed 10 special-procedures mandate holders and working groups. Independent institutions have also played a critical role in this regard, and it is encouraging to note that the Human Rights Commission of Sri Lanka was reaccredited as an A status national human rights institution by the Global Alliance of National Human Rights Institutions in May 2018.
One would have to agree that the foregoing are not simple steps for a country to take, especially when that country has suffered 30 long years of conflict and more recent blows to its economy and polity. Promoting a peaceful and just society reconciled to itself is not only a stand-alone objective, but it is also a prerequisite for a sustainable and inclusive approach to development that leaves no one behind.
Every country has its own unique post-conflict situation. While we can learn from the experiences of others as we chart our own path to reconciliation, we are committed to finding innovative and pragmatic solutions to protect the country’s national interest and the well-being of all Sri Lankans, guided by the provisions of our Constitution.
In conclusion, I wish to reiterate Sri Lanka’s commitment to a rules-based global order. We value the spirit of multilateralism and cooperation. Although humankind faces numerous challenges, I am confident that we are well within our ability to address them in a collective, constructive and cooperative manner for the betterment of all and our future generations.